Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 02/09/2021. Currently, claims 1-8 and 20-26 are pending in the application. Claims 9-19 have been cancelled and Claims 20-26 have been added new.



Claim Objections

Claims 22, 23 and 25 are objected to because of the following informalities: Where they recite “claim 1” in line 1 should be “claim 3”.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: Where it recites “a the” in line 2 should be “as the”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 , 20-21 and 26 are rejected under 35 U.S.C. 103 as being obvious over YANG et al (US 20160097881 A1) in view of LEISTER (US 20200183079 A1, corresponding to publication of WO 2018211074 A1) and Kim et al (US 20100328797 A1).

Regarding claim 1, Figure 1B of YANG discloses a display panel comprising: 
a substrate (12, [0039]); 
a light source (11) over the substrate; 
a multiple layer thin film encapsulation (15+A and 3/4 combined) over the light source; and 
an anti-reflection layer (2, [0039]) over the light source.

YANG does not teach wherein the anti-reflection layer is within a coherence length of the light source within the display panel. 


However, LEISTER is a pertinent prior art which teaches a display device with light guide. LEISTER teaches that the coherence length of the light is set in such a way that the coherence length is less than the shortest distance of two partially-reflective decoupling elements from one another in the at least one light guide and to prevent disturbing appearances of interference from occurring, the coherence length of the light of the light source of the illumination device is to be adapted in such a way that the coherence length is less than the shortest connecting distance between two decoupling elements ([0069] and [0166]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the anti-reflection layer (2, Figure 1B of YANG) within a coherence length of the light source within the display panel according to the teaching of LEISTER in order to prevent disturbing appearances of interference from occurring ([0069] and [0166], LEISTER).

Further, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the anti-reflection layer (2, Figure 1B of YANG) within a coherence length of the light source within the display panel with routine experiment and optimization since coherence length of the light source and the thickness of the layers in the display are result effective variable  in order to prevent disturbing appearances of interference from occurring ([0069] and [0166], LEISTER). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

YANG in view of LEISTER does not explicitly teach that the anti-reflection layer is characterized by an optical thickness equal to one quarter of a target wavelength of the light source.

However, Kim is a pertinent art which teaches a display filter that obtains excellent optical performance and image quality even in hot or humid environments, has excellent durability, and is capable of preventing buildup of static electricity ([0003]). Kim teaches that an anti-reflection layer 21 improves visibility by reducing the reflection of external light. The anti-reflection layer 21 can be formed as a thin film of transparent fluorine-based polymer resin, magnesium fluoride, silicon-based resin, or silicon oxide, which has a low refractive index of 1.5 or less, preferably 1.4 or less, in the visible wavelength range. Here, the anti-reflection layer 21 can be formed as a single layer with the thickness of, for example, one quarter of a wavelength of light. In addition, the anti-reflection layer 21 can have a multi-layer structure that includes two or more layers of thin films having different refractive indices. The thin films can be made of an inorganic compound, such as metal oxide, fluoride, silicide, boride, carbide, nitride, sulfide, or the like, or an organic compound, such as silicon-based resin, acrylic resin, fluorine-based resin, or the like ([0030]-[0031]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use an anti-reflection layer in the display panel of YANG in 

Regarding claim 2, Figure 1B of YANG discloses that the display panel of claim 1, wherein the anti-reflection layer (2) is within the multiple layer thin film encapsulation (15+A and 3/4 combined). 

Regarding claim 3, Figure 1B of YANG discloses that the display panel of claim 2, wherein the multiple layer thin film encapsulation includes: 
a capping layer (15); 
a first passivation layer (A, [0034]) over the capping layer; and 
a second passivation layer (3/4) over the first passivation layer. 

Regarding claim 4, Figure 1B of YANG discloses that the display panel of claim 3, wherein the anti-reflection layer (2) is immediately adjacent the first passivation layer (A). 

Regarding claim 5, Figure 1B of YANG discloses that the display panel of claim 4, wherein the anti-reflection layer (2) is over the first passivation layer (A). 

Regarding claim 6, Figure 1B of YANG discloses that the display panel of claim 4, wherein the anti-reflection layer (2) is underneath (when holding D2 upside down) the first passivation layer (A). 

Regarding claim 7, Figure 1B of YANG discloses that the display panel of claim 3, wherein the anti-reflection layer has a graded refractive index (layer 2 has different material which has different refractive index and hence having grading in index, [0035]). 

Regarding claim 8, Figure 1B of YANG does not explicitly teach that the display panel of claim 3, wherein the anti-reflection layer (2) is located at a terminal end of the coherence length.

Further, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the anti-reflection layer (2) is located at a terminal end of the coherence length wherein  the light source (11) is characterized by a coherence length with routine experiment and optimization since coherence length of the light source and the thickness of the layers in the display are result effective variable in order to prevent disturbing appearances of interference from occurring ([0069] and [0166], LEISTER). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 20, Figure 1B of YANG discloses that the display panel of claim 1, wherein the light source (11) is an organic light emitting diode (OLED) ([0019]).



Regarding claim 21, Figure 1B of YANG in view of LEISTER and KIM teaches that the display panel of claim 1, wherein the anti-reflective layer includes a single layer ([0030]-[0031] of Kim which teaches that the anti-reflective layer can be single or multi-layer).  

Regarding claim 26, Figure 1B of YANG in view of LEISTER and KIM teaches that the display panel of claim 1, wherein the anti-reflective layer (2) is a broadband multi-layer (different layers in the layer 2 having different refractive index).


Claims 22-25 are rejected under 35 U.S.C. 103 as being obvious over YANG et al (US 20160097881 A1) in view of LEISTER (US 20200183079 A1, corresponding to publication of WO 2018211074 A1) and Kim et al (US 20100328797 A1) as applied to claim 3 above, and further in view of Su (US 20050068474 A1).

Regarding claims 22-25, Figure 1B of YANG in view of LEISTER and KIM does not explicitly tach display panel of claim 3, wherein the capping layer (15, Figure 1B of YANG) is formed of an organic material.  Or
The display panel of claim 3, wherein the first passivation layer (A) is formed of an inorganic material, wherein the inorganic material is selected from the group consisting of silicon oxide, silicon nitride, and silicon oxynitride. Or
The display panel of claim 3, wherein the second passivation layer (3/4) is formed of a same material as the first passivation layer. 



Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use material as claimed according to the teaching of Su in order to prevent machine and moisture damage as well as to have improved transparency ([00032] of Su), since it has been held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). 

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-8, filed on 02/09/2021, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
03/13/2021